Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-20 canceled 
Claims 21-29 new 
Claims 1-9 and 21-29 allowed 

Attorney’s Interview
During an interview with Ramsey Hilton, on 05/18/2021, the examiner suggested canceling claim 10-15, in favor of allowance, the applicant’s represented agreed to this suggestion.

EXAMINER’S AMENDMENT
Please replace the entirety of claims 10-15, pages 4-5, with the following:
Claims 10-15 (Canceled).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of Takahashi (US Pat 5,044,307) related to the process of folding to protect a section of a sheet during coating between two plates (edges) (Fig. 2 and Col. 4, lines 34-45). Where the two sections do not move relative to each other, as claimed.
moving the first portion of current collector material relative to second portion of current collector material thereby exposing the uncoated/third portion of current collector material”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/05/2021, with respect to the rejection(s) of claim(s) 1-9 and 21-29 under 102(a)(1)/103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718